               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHARLES L. WOOD,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-670-STE
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States Magistrate Judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision for further administrative development.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

application for benefits. (TR. 89, 853-857, 858-861, 862-864, 865-867). Following an

administrative hearing held on October 24, 2017, Administrative Law Judge (“ALJ”) James
Bentley issued an unfavorable decision on January 11, 2018. (TR. 89-98). The Appeals

Council (“AC”) denied Plaintiff’s request for review on May 12, 2018. (TR. 6-11). Thus,

the decision of the ALJ became the final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520, 416.920. At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of February 10, 2016. (TR. 91). At

step two, the ALJ determined that Mr. Wood had the severe, medically determinable

impairments of methamphetamine and cannabis abuse, moderate osteoarthritis of the

lumbar spine, and tremors. (TR. 91). At step three, the ALJ found that Plaintiff’s

impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1. (TR. 92).

       The ALJ next determined that Plaintiff retained the residual functional capacity

(RFC) to:

       Perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       with occasional stooping, kneeling, crouching and crawling; occasional
       handling and fingering bilaterally.

(TR. 92). At step four, the ALJ relied on vocational expert (“VE”) testimony to find that

Plaintiff could not perform his past relevant work. (TR. 95-96, 552). At step five, the ALJ

presented several limitations to the VE to determine whether there were other jobs in the

national economy that Plaintiff could perform given his RFC. (TR. 96-97, 553). Given the




                                             2
limitations in the RFC, the VE identified three light, unskilled jobs from the Dictionary of

Occupational Titles (“DOT”) that Plaintiff could perform, those of rental clerk, counter

clerk, and conveyor line bakery worker. (TR. 96-97, 553). Therefore, the ALJ determined

that Plaintiff had not been disabled within the meaning of the Social Security Act during

the relevant period. (TR. 97).

III.   ISSUES PRESENTED

       On appeal, Plaintiff alleges that (1) the Appeals Council erroneously refused to

consider new and material evidence, (2) the ALJ erroneously “ignored and rejected” a

statement from Physician’s Assistant Kyle Gray concerning Plaintiff’s use of a cane to

ambulate, (3) the ALJ failed to develop the record with respect to Plaintiff’s mental and

neuropsychological impairments, and (4) the ALJ erred by “completely ignoring” a

statement from Nurse Practitioner James McGlasson. (ECF No. 16:11-28).

IV.    STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh




                                             3
the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.     REVIEW OF ADDITIONAL EVIDENCE BY APPEALS COUNCIL

       Plaintiff alleges that the ALJ erroneously refused to review a large amount of new,

probative evidence which related to the period on or before the date of the hearing

decision and would, if correctly considered, have changed the outcome of the hearing

decision. (ECF No. 16:11-17); see 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5). Plaintiff

contends that the Appeals Council erred when it found that evidence submitted to the AC

after the ALJ’s hearing did not provide a basis for changing the ALJ’s decision. (ECF No.

16:12).

       In evaluating the post-hearing evidence submitted by Plaintiff, the Appeals Council

found that three pages of the newly submitted evidence were duplicative of evidence

already in the record reviewed by the ALJ. (TR. 7). The Appeals Council found that 346

pages of the post-hearing evidence submitted by Plaintiff were dated after the ALJ’s

hearing decision of January 11, 2018, and therefore did not relate to the period at issue.

(TR. 7).

       The AC also reviewed 395 pages of new evidence from the period at issue. (TR.

7). However, the AC “did not consider and exhibit this evidence”, finding that it did not

show “a reasonable probability that it would change the outcome” of the ALJ’s decision.

Id. Social Security regulations provides that the Appeals Council will consider additional

evidence that is “new, material, and relates to the period on or before the date of the




                                            4
hearing decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.”1 See 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5).

The question of whether additional evidence is new, material and chronologically

pertinent is a question of law subject to de novo review by the Court, and the Tenth

Circuit has held that “the general rule of de novo review permits us to resolve the matter

and remand if the Appeals Council erroneously rejected the evidence. Krauser v. Astrue,

638 F.3d 1324, 1328 (10th Cir. 2011),

       Because the AC by its own account failed to consider the new, material, and

chronologically pertinent evidence submitted by Plaintiff, there was no way for the AC to

reach the conclusion that the evidence in question would not have changed the outcome

of the hearing decision. Unlike the ALJ, Social Security regulations do not require the

Appeals Council to provide a detailed explanation of how they evaluated the evidence.

See e.g., Clifton v. Chater, 79 F. 3d 1007, 1009-1010 (10th Cir. 1996) (The record must

demonstrate that the ALJ considered all the evidence, but an ALJ is not required to discuss

every piece of evidence. Rather, in addition to discussing the evidence supporting his

decision, the ALJ also must discuss the uncontroverted evidence he chooses not to rely

upon, as well as significantly probative evidence he rejects.). However, when evidence is




1
  Social Security regulations also provides that the AC will only consider additional evidence if an
individual shows “good cause” for “not informing [the Appeals Council] about or submitting the
evidence.” See 20 C.F.R. §§ 404.970(b)(1-3), 416.1470(b)(1-3). The AC stated that it was not
considering the additional evidence because it did not show a reasonable probability of changing
the outcome of the hearing decision, not because Plaintiff failed to show good cause for
submitting the evidence after the ALJ issued his hearing decision.




                                                 5
new, material, from the period at issue, and none of the exceptions in 20 C.F.R. §§

404.970(b)(1-3), 416.1470(b)(1-3) apply, SSA regulations and Tenth Circuit case law are

clear that this evidence will be considered by the AC. See e.g., Chambers v. Barnhart,

389 F.3d 1139, 1142 (10th Cir. 2004) (finding that under 20 C.F.R. §§ 404.970(b) and

416.1470(b) the Appeals Council must consider new evidence submitted with a request

for review if it is new, material, and related to period on or before the date of the ALJ’s

decision).

       Plaintiff contends that the new evidence submitted to the AC, if considered, would

have affected the outcome of the decision. Plaintiff argues, persuasively, that the new

evidence indicates that Plaintiff’s physical and mental impairments were far more serious

than the evidence available to the ALJ would indicate. (ECF No. 16:11-15). Plaintiff’s

argument is bolstered by evidence from the period after the ALJ’s decision, which

indicates that Plaintiff’s physical and mental state deteriorated significantly. (TR. 21-28,

44-55, 60-68, 166, 359-360, 374). On remand the agency should evaluate and exhibit

the new, material evidence from the period at issue and assess what impact this evidence

would have on the outcome of the case.

VI.    ALJ’s EVALUATION OF NEED FOR AN ASSISTIVE DEVICE

       Plaintiff argues that the ALJ erroneously “ignored and rejected” the “findings

and/or opinion” of Physician’s Assistant Kyle Gray concerning Plaintiff’s need to use a

cane to ambulate. (ECF No. 16:23). Plaintiff cites a notation in the treatment record from




                                             6
February 17, 2017 in which Mr. Gray, after examining Plaintiff, observed that Plaintiff

“had a weak gait requiring a cane.” (TR. 1152).2

       Social Security Ruling (“SSR”) 06-03p provides that opinions from non-acceptable

medical sources such as physician assistants, nurse practitioners, and licensed clinical

social workers “should be evaluated on key issues such as impairment severity and

functional effects.” The ALJ did not discuss Mr. Gray’s February 2017 observation

concerning Plaintiff’s use of a cane. The ALJ’s only reference to Plaintiff’s use of an

assistive device is the statement that while Plaintiff ambulates with a cane, “a doctor did

not prescribe it.” (TR. 93).

       The ALJ’s statement that Plaintiff’s cane was not prescribed is not dispositive. The

relevant inquiry concerning a claimant’s use of an assistive device is whether the device

was medically necessary, not whether it was prescribed by a physician. Tenth Circuit case

law clearly establishes that a prescription is not required for a hand-held assistive device

to be medically necessary, only “medical documentation establishing the need for the

device.” Staples v. Astrue, 329 Fed.Appx. 189, 191 n. 1 (10th Cir. 2009). SSR 96-9p

provides that assistive devices such as canes and walkers will be found medically

necessary when there is “medical documentation establishing the need for a hand-held



2
 Plaintiff also cites an examination of Plaintiff performed by Mr. Gray on November 29, 2017, in
which Mr. Gray observed that Plaintiff was “using a wheelchair to walk with diffuse muscle
weakness and use of a cane, and obvious essential tremor from a seated position.” (TR. 495-
496). Mr. Gray also noted that Plaintiff had “obvious muscle wasting” in his lower extremities,
and further noted that he had given Plaintiff a three-pronged cane to help Plaintiff ambulate. Id.
The treatment notes containing this examination were submitted to the Appeals Council but were
not available to the ALJ at the time he rendered his decision.




                                                7
assistive device to aid in walking or standing and describing the circumstances for which

it is needed.” See also Staples v. Astrue, 329 Fed. Appx. 189, 191 n. 1 (10th Cir. 2009)

(for a hand-held assistive device to be medically necessary, the record must contain

medical documentation establishing the need for the device).

      There is some question as to whether Mr. Gray’s February 2017 statement

constitutes an opinion regarding the medical necessity of an assistive device, or whether

it was merely an observation that Plaintiff appeared to be using a cane as an ambulatory

aide. Mr. Gray’s statement concerning Plaintiff’s weak gait and his statements from

November 2017 would appear to support the medical necessity of a cane.

      If Plaintiff required an assistive device to ambulate, this could significantly impact

his residual functional capacity. See SSR 96-9p (“An individual who uses a medically

required hand-held assistive device in one hand may still have the ability to perform the

minimal lifting and carrying requirements of many sedentary unskilled occupations with

the other hand … On the other hand, the occupational base for an individual who must

use such a device for balance because of significant involvement of both lower extremities

(e.g., because of a neurological impairment) may be significantly eroded.”); see also 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00J.4 (“the requirement to use a hand-held assistive

device may also impact on the individual's functional capacity by virtue of the fact that

one or both upper extremities are not available for such activities as lifting, carrying,

pushing, and pulling.”). On remand, the ALJ should consider whether Mr. Gray’s

statement constitutes an opinion concerning the medical necessity of an assistive device,




                                            8
and if so, assign weight to this opinion and assess what impact it would have on Plaintiff’s

RFC.

VII.   OTHER ARGUMENTS

       The Court agrees that the AC’s failure to evaluate new and material evidence, and

the ALJ’s insufficient evaluation of Mr. Gray’s findings merit remand, and therefore does

not address Plaintiff’s remaining claims. See Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision for further administrative development.

       ENTERED on February 6, 2019.




                                             9
